Case 2:17-cv-02120-JPM-jay Document 282-1 Filed 02/05/20 Page 1 of 4   PageID 8814




                               EXHIBIT A
Case 2:17-cv-02120-JPM-jay Document 282-1 Filed 02/05/20 Page 2 of 4                                                         PageID 8815

                                            Butler
                                                         January 8, 2020

  Via Electronic Mail

  The Honorable Jon P. McCalla
  U.S. District Court, Western District of Tennessee
  Clifford Davis / Odell Horton Federal Building
  167 North Main St., Room 942
  Memphis, TN 38103
  eef judge mccalla@tnwd.uscourts.gov

         Re:        ACLU-TN v. City of Memphis, Case No. 2:17-CV-02120-JPM-jay: Proposed Social
                    Media Policy

  Dear Judge McCalla:

         Enclosed with this letter are the three Foreign Intelligence Surveillance Act (FISA)
  opinions that Ms. Levinson-Waldman referenced during the Telephonic Status Conference on
  January 2, 2020. (See ECF No. 273.) Two of the opinions, issued in October 2018 and
  September 2019, are from the FISA Court, and the third is an intermediate opinion from the
  FISA Court of Review, issued in July 2019. All three opinions were released as a package in
  October 2019.

          Because the combined length of the opinions is 200 pages, some brief discussion of the
  opinions and their context might be helpful to the Court.1 The opinions concern FISA § 702,
  which authorizes the surveillance of foreigners but incidentally facilitates the collection of
  information about Americans. As the Court may be aware, the FISA warrant process requires
  probable cause that a target of government surveillance is a “foreign power'’ or an "agent of a
  foreign power.” But § 702 requires no such predicate. Instead, the statute allows the government
  to surveil any person who (1) is not a U.S. citizen and (2) is located abroad, to (3) acquire
  “foreign intelligence information,” which broadly includes "information with respect to a foreign
  power or foreign territory that relates to . . . the conduct of the foreign affairs of the United
  States.”2

         In 2018, as commentators have noted, “the United States targeted more than 164,000
  individuals and groups under Section 702, likely resulting in the mass collection of more than a


          For a more detailed discussion, please see the October 2019 article, "How the FBI
  Violated the Privacy Rights of Tens of Thousands of Americans,” by the Brennan Center's
  Elizabeth Goitein, available at https://www.brennancenter.org/our-work/analvsis-opinion/how-
  fbi-violated-privacy-rights-tens-thousands-americans.
  2      50 U.S.C. § 1881 a(a)-(b).

                                                      Edward L. Stanton III                           Crescent Center
                  Post Office Box 171443                      901.680.7369                            6075 Poplar Avenue, Suite 500
               Memphis, TN 38187-1443                edward.stancon67butler.snow.com                  Memphis, TN 38119

                                           J 901.680,7200 • F 901.680.7201   •   mvw.hutlersnow.com
                                                          Butler Snow LLP
Case 2:17-cv-02120-JPM-jay Document 282-1 Filed 02/05/20 Page 3 of 4                     PageID 8816

  January 8, 2020
  Page 2

  billion communications.”3 But “[tjhis vacuuming up of foreigners' messages means a vast
  number of Americans’ international communications end up in government hands, too.”4 Thus,
  despite targeting non-Americans, the § 702 process involves the collection of a significant
  amount of information about Americans.

          Each year, the FISA Court reviews the “targeting,” “minimization," and “querying”
  procedures adopted by the government to limit the Fourth Amendment implications of § 702
  surveillance. But the court conducts no individualized review of the targets of § 702 surveillance.
  And once data has been collected, it may be searched by the FBI as well as the NSA and the
  CIA. Further, although the NSA and CIA may query § 702 data only if the search is “reasonably
  likely” to return “foreign intelligence information,” the FBI may do so if the search is
  “reasonably likely” to return “foreign intelligence information" or evidence of a crime. Critics
  rightly call this kind of querying a “backdoor search,” because it allows the FBI to conduct
  warrantless searches of information about Americans that already was collected without a
  warrant or other showing of probable cause.

          This background is relevant to the FBI’s social-media protocols and my team's position
  that they should not be incorporated into the City’s social-media policy for at least two reasons.

          First, the enclosed FISA opinions raise questions about the FBI’s compliance with what
  few limitations § 702 imposes. In 2018, Congress ordered the FBI to document all § 702 queries
  that use U.S.-person identifiers. The FBI objected to this order, however, proposing instead to
  track all § 702 queries without separating out the searches that involve U.S.-person identifiers. In
  the October 2018 opinion, the FISA Court rejected this proposal, finding it inconsistent with the
  plain language of the statute. The court also observed that the FBI had run “a large number” of
  inquiries since April 2017 for which there was not a reasonable likelihood of retrieving "foreign
  intelligence information” or evidence of a crime. The FBI appealed to the FISA Court of
  Review, which affirmed the FISA Court in July 2019, after which the Bureau submitted revised
  procedures. The FISA Court approved those revised procedures in the September 2019 opinion.
  According to that opinion, the FBI must (1) separately record § 702 queries that use U.S.-person
  identifiers and (2) document justifications for the queries before reviewing the information that
  they return.

         Second, although the FBI encourages its agents to search § 702 data before initiating
  national-security investigations, a 2014 report by the Privacy and Civil Liberties Oversight
  Board reveals that it is common for FBI agents to query § 702 data in connection with criminal



  3      Granick and Gorski, “How to Address Newly Revealed Abuses of Section 702
  Surveillance,” available a! https://www.justsecuritv.org/66622/how~to~address-newlv~revealed~
  abuses-of-section-702-surveillance/ (October 18, 2019).
  4
         Ibid.
Case 2:17-cv-02120-JPM-jay Document 282-1 Filed 02/05/20 Page 4 of 4                  PageID 8817

 January 8, 2020
 Page 3



 investigations as well—including the pre-investigation “assessments” that my team specifically
 objects to including in the City’s policy.-’’

         Using the FBI’s protocols as a base for the City’s social-media policy would crest a
 slippery slope because the FBI is not bound by the Kendrick Consent Decree, and it was not so
 bound when it formulated its protocols. But the FBI’s demonstrated resistance to oversight and
 its spotty compliance with the comparatively minimal limits on its powers make the Bureau’s
 protocols a poor model for adoption by the City for a more fundamental reason. As the Court has
 now stated on several occasions, the Kendrick Consent Decree provides protections above the
 Constitutional floor. (See e.g., Order, ECF No. 250, at PagelD # 8405.) The FBI has proven itself
 unwilling or unable to comply with obligations below that floor. Its protocols should not now
 serve as guideposts for the City’s social media policy or other efforts by the City to remedy
 violations of its own, greater legal commitments.

                                             Sincerely,

                                             Butler Snow LLP




                                             Edward L. Stanton Ill

 ELS:blp

 Enel.

 cc:     R. Mark Glover, Esq.
         Bruce A. McMullen, Esq.
         Jennifer A. Sink, Esq.
         Thomas H. Castelli, Esq.
         Mandy Strickland Floyd, Esq.
         Jim Letten, Esq.
         Gadson W. Perry, Esq.

         50745443. vl




 5       Report on the Surveillance Program Operated Pursuant to Section 702 of the Foreign
 Intelligence Surveillance Act (July 2, 2014), available at https://www.pclob.gov/librarv/702-
 Report.pdf, at p. 64.
